DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the Request for Continued Examination filed 2/28/2022. Claims 10-18 are currently pending. Claims 1-9 have been previously cancelled. Claims 14-18 have been withdrawn as a result of the restriction requirement dated 5/7/2021. Claim 10 has been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiea (US 2017/0095968 A1) in view of Gloton (US 5470411).
	Regarding claim 10, Rabiea discloses a method for manufacturing pouches made of at least partly thermoplastic material, including the following steps: superimposing at least two webs (the respective webs of 12, 14 – Fig. 1) of at least partly thermoplastic material (para. 0046); joining said webs at adhesion regions or lines (para. 0047); and cutting said webs at cutting regions or lines in order to provide empty pouches with an open mouth (para. 0047, lines 5-7) through which said empty pouches are configured to be filled (para. 0052, lines 1-4).
	However, Rabiea does not disclose after the step of superimposing the webs, a step of exerting a traction force on said webs.
	Gloton teaches a method of manufacturing products comprising the steps of superimposing two webs (10, 11 – Fig. 4) and in a condition in which the webs are superimposed, exerting a traction force on said webs and causing selective elongation of at (col. 5, lines 39-57) and wherein said heat is applied before the step of joining the webs (col. 5, lines 39-57, temperature adjustments are used to align the webs prior to bonding; the heat must necessarily be applied before bonding otherwise the bonding would prevent the heating from adjusting one web relative to the other) in order to ensure that the manufactured products are assembled within specification and thereby improve the reliability of the manufacturing process. One of ordinary skill in the art, upon reading the teaching of Gloton, would have recognized that the step of superimposing webs of Rabiea is analogous to the step of superimposing webs of Gloton.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Rabiea to include the step of exerting a traction force as taught by Gloton in order to improve the reliability of the pouch manufacturing process.

	Regarding claim 13, Rabiea, as modified by Gloton, further teaches a step of checking an alignment of said webs (the respective webs of 12, 14 – Fig. 1, Rabiea), performed via optical detection of markers (I – Fig. 1, Gloton) provided on a surface of said webs, and wherein the application of heat is controlled by the detection of a condition of misalignment of said markers (col. 5, lines 28-57, Gloton).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rabiea (US 2017/0095968 A1) in view of Gloton (US 5470411) and Wech (US 4881933).
	Regarding claim 11, Rabiea, as modified by Gloton, teaches essentially all of the elements of the claimed invention in claim 10.
	However, Rabiea, as modified by Gloton, does not teach that said heat is applied by directing a stream of hot air onto the at least one of the two webs.
	Wech teaches applying heat to a web (1 – Fig. 1) by directing a stream of hot air onto the web (col. 10, lines 25-27). One of ordinary skill in the art, upon reading the teaching of Wech, would have recognized that the at least one web of Rabiea and Gloton is capable of being heated by directing a stream of hot air onto the web as taught by Wech. 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the method of Rabiea as already modified by Gloton such that said heat is applied by directing a stream of hot air onto the at least one of two webs in the manner taught by Wech. One of ordinary skill in the art would have been motivated to make this modification in order to reduce contact with heating elements and thereby reduce wear on the web.

	Regarding claim 12, Rabiea, as modified by Gloton and Wech, teaches essentially all of the elements of the claimed invention in claim 11.
	However, Rabiea, as modified by Gloton and Wech, does not expressly teach the temperature of the stream of hot air.
(col. 5, lines 39-57).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have applied a stream of hot air having a temperature between 60°C and 90°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claims 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



3/9/2022